       Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00258-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER RE FINANCIAL
                                              EXPERT LINDA CZEMERYS
  PAVEL BABICHENKO,
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BIBIKOV,
  ANNA IYERUSALIMETS, and
  MIKHAIL IYERUSALIMETS,

        Defendants.



                                INTRODUCTION

      Before the Court is Defendants’ Motion in Limine to Exclude the

Government’s Financial Expert, Linda Czemerys, from Presenting Evidence

Regarding (1) Robert Eisenberg’s Criminal Charge and Conviction, and (2) the

Defendants’ Motive or Mental State (Dkt. 806). For the following reasons, the

Court will grant the motion in part and deny it in part. The Court will deny the

motion as to the Eisenberg evidence because it would be best to resolve objections

related to this evidence at trial. Otherwise, in accordance with the Federal Rule of

MEMORANDUM DECISION & ORDER - 1
          Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 2 of 8




Evidence 704(b) and Ninth Circuit authority interpreting that rule, the Court will

not allow Ms. Czemerys to directly testify regarding defendants’ motive or mental

state.

                                  BACKGROUND

         Defendants are charged with three conspiracies: (1) conspiracy to commit

wire fraud, (2) conspiracy to traffic in counterfeit goods, and (3) conspiracy to

launder money. They are also charged with individual counts of wire fraud, mail

fraud, trafficking in counterfeit goods, and money laundering. At trial, the

government intends to call Linda Czemerys as an expert financial witness.

Defendants are concerned with two areas of Ms. Czemerys’ anticipated testimony:

         (1)   The Eisenberg Evidence. First, defendants say that, through Ms.

Czemerys, the Government intends to present evidence that: (1) in 2010 and 2011,

Pavel Babichenko conducted business with Robert Eisenberg or his companies;

and (2) in 2013, Mr. Eisenberg entered a corporate guilty plea to Trademark

Counterfeiting in a New York state court. Defendants say this evidence should be

excluded under Federal Rules of Evidence 401-404 because it is factually and

legally irrelevant and unfairly prejudicial

         (2)   Motive and Mental State. Second, defendants are concerned that Ms.

Czemerys will testify to the Defendants’ motive and mental state, in violation of

Federal Rule of Evidence 704(b).


MEMORANDUM DECISION & ORDER - 2
        Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 3 of 8




                    THE GOVERNING LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and

settle evidentiary disputes in advance, so that trials are not interrupted mid-course

for the consideration of lengthy and complex evidentiary issues.” United States v.

Tokash, 282 F.3d 962, 968 (7th Cir. 2002). Still, though, a motion in limine should

not be used to resolve factual disputes or weigh evidence. C&E Servs., Inc., v.

Ashland Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008). Rather, unless the proffered

evidence is clearly inadmissible for any purpose, evidentiary rulings should be

deferred until trial so that questions of foundation, relevancy and potential

prejudice may be resolved in proper context. Further, rulings on motions in limine

are provisional and, therefore, “not binding on the trial judge [who] may always

change his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753,

758 n.3 (2000). Accordingly, at trial, the court will entertain objections on

individual proffers as they arise at trial, even though the proffer falls within the

scope of a denied motion in limine. See Luce v. United States, 469 U.S. 38, 41

(1984) (“Indeed, even if nothing unexpected happens at trial, the district judge is

free, in the exercise of sound judicial discretion, to alter a previous in limine

ruling.”).




MEMORANDUM DECISION & ORDER - 3
        Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 4 of 8




                                   DISCUSSION

1. The Eisenberg Evidence

      The Court will deny the motion in limine regarding the Eisenberg evidence

as it prefers to wait and see how the evidence develops at trial. Generally, though,

and to provide some guidance to the parties, the Court will offer these

observations:

      First, and based on what little information it has at this point, the Court will

be inclined to exclude the fact of Mr. Eisenberg’s conviction, plea, and judgment

or other disposition. The government didn’t specifically address this point in its

responding brief. Otherwise, the Court will be inclined to allow the government to

put on evidence related to the Babichenkos’ financial dealings with Mr. Eisenberg

or entities he controls – assuming, of course, that those dealings are factually

related to the charges in this case. The government says that between July 2010

and August 2011, Pavel Babichenko received a little over $6 million in deposits

from entities in Hong Kong controlled by Mr. Eisenberg. And during that same

time frame, Pavel Babichenko moved around $5.6 million to another entity

controlled by Mr. Eisenberg. Additionally, the government says that in 2015, Tim

Babichenko asked Mr. Eisenberg if he had a “large qty of as is iPhone 6s.” See Ex.

5 to Dkt. 865, at 1. The government argues that these facts relate to the charges

against Tim and Pavel Babichenko.


MEMORANDUM DECISION & ORDER - 4
           Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 5 of 8




       As noted above, though, the Court does not have enough information or

context to resolve questions of foundation, relevancy and potential prejudice

related to this evidence. Accordingly, the Court will deny the motion regarding the

Eisenberg evidence without prejudice. As with any in limine ruling, defendants are

free to raise the objections to the proffered evidence at trial.

2. Opinion Testimony Regarding Defendants’ Motive or Mental State

       Defendants are concerned that Ms. Czemerys will opine that they engaged in

financial transactions with the specific intent to conceal or disguise the source of

funds, which is an element of money laundering. See 18 U.S.C. § 1956(a)(1)(B)(i)

& (a)(2)(B)(i).1

       Federal Rule of Evidence 704(b) does not permit an expert to testify about a

defendants’ motives or mental state. That rule provides as follows:

       In a criminal case, an expert witness must not state an opinion about
       whether the defendant did or did not have a mental state or condition
       that constitutes an element of the crime charged or of a defense. Those
       matters are for the trier of fact alone.

The Ninth Circuit, however, has “interpreted that rule much more narrowly than its



       1
         The elements of 18 U.S.C. § 1956(a)(1)(B)(i) are: (1) the defendant conducted or
attempted to conduct a financial transaction; (2) the transaction involved the proceeds of
unlawful activity; (3) the defendant knew that the proceeds were from unlawful activity; and (4)
the defendant knew “that the transaction [was] designed in whole or in part – (i) to conceal or
disguise the nature, the location, the source, the ownership, or the control of the proceeds of
specified unlawful activity.” United States v. Wilkes, 662 F.3d 524 (9th Cir. 2011).



MEMORANDUM DECISION & ORDER - 5
        Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 6 of 8




text might indicate.” United States v. Hayat, 710 F.3d 875, 901 (9th Cir. 2013).

      In United States v. Gonzales, 307 F.3d 906, 911 (9th Cir. 2002), for example,

the defendant was charged with possessing a controlled substance with intent to

distribute. At trial, DEA Special Agent Heald testified that, “based upon the weight

[of the drugs seized], that [sic] indeed it would be used to distribute as opposed to

possess for your own ingestion.’” He was then asked whether his opinion would be

firmer or less firm if the person carrying the drugs was also carrying a gun,

pay/owe sheets and a scale. He responded, “Well, those circumstances would lead

me to believe and make my opinion extremely firm that that person was carrying

those items for the purpose of distributing the drugs.”

      On appeal, the Ninth Circuit held that Agent Heald’s expert testimony did

not violate Rule 704(b) because “[e]ven if the jury believed the expert’s testimony,

the jury could have concluded that [the defendant] was not a typical or

representative person, who possessed the drugs and drug paraphernalia involved.

In other words, it could be concluded that although a typical person might have the

requisite purpose or intent, Gonzales was atypical and did not.” Id. at 911.

      In another case, United States v. Younger, 398 F.3d 1179, 1189 (9th Cir.

2005), an expert witness for the prosecution testified that “[t]he person, individual,

whoever possessed this, possessed it for the purposes of selling.” Id. (emphasis

removed). The court Ninth Circuit upheld the admission of the testimony,


MEMORANDUM DECISION & ORDER - 6
        Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 7 of 8




reasoning that “the expert never directly commented on defendant’s mental state,

and the jury could have accepted his testimony and still infer that defendant was

atypical.” Id. at 1190.

      In keeping with this authority, the Court will grant defendants’ motion in

limine to the extent they simply seek an order preventing Ms. Czemerys from

directly testifying as to their mental states or motives. Otherwise, Ms. Czemerys

may of course testify that the effect of any given financial transaction was to

conceal the source of funds. And, based on the Ninth Circuit authority described

above, she may generally testify that a particular transaction or series of

transactions has no apparent business purpose and evidences an intent to conceal.

She cannot, however, go on to draw the inference that, based on her review of a

financial transaction or series of transactions, a defendant did, in fact, have the

intent to conceal the source of funds.

      Finally, to the extent defendants ask for a blanket order prohibiting Ms.

Czemerys from even using what they describe as “loaded buzz words” (“conceal,”

“disguise,” “funnel,” “siphon,” “obfuscate,” “obscure,”) the Court will deny that

request. So long as Ms. Czemerys does not directly testify about defendants’

motives or mental states, the Court does not see any reason to prohibit her from

using these words during her testimony.




MEMORANDUM DECISION & ORDER - 7
       Case 1:18-cr-00258-BLW Document 938 Filed 06/09/21 Page 8 of 8




                                      ORDER

       IT IS ORDERED THAT Defendant’s Motion in Limine (Dkt. 806) is

GRANTED in part and DENIED in part as follows. The motion is GRANTED

to the extent that Ms. Czemerys will not be allowed to directly testify as to

defendants’ motive or mental state. In all other respects, the motion is DENIED.

                                              DATED: June 9, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 8
